Citation Nr: 9933624	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  96-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

                    

INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This appeal arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran, a former prisoner of war, died on April [redacted], 
1994.  The death certificate revealed the cause of death to 
be atherosclerosis with acute thrombosis.  No other 
significant conditions were noted.  An autopsy report, dated 
in April 1994, is of record.

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction with elevated 
thyroid, rated as 70 percent disabling; asthma, rated as 
noncompensable; and bilateral foot fungus, rated as 
noncompensable.

4.  The veteran's cause of death, atherosclerosis with acute 
thrombosis, was not shown or diagnosed during service; no 
chronic disease was manifested to a compensable degree within 
one year after service; and there is no continuity of 
symptomatology after service.

5.  The veteran was a prisoner of war in 1945, but not for 30 
days or more.

6.  The veteran's cause of death, atherosclerosis with acute 
thrombosis, is not related to any incident of service, or to 
medication used for his psychological condition.


CONCLUSION OF LAW

A service-connected disability did not cause, nor 
substantially or materially contribute to, the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.309(c), 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the appellant's claim was remanded 
by the Board in June 1998 for VA medical records.  That 
development having been successfully completed, the claim was 
returned to the Board.  In August 1999 the Board requested 
expert medical opinions from a psychiatrist and a 
cardiologist as to the relationship, if any, between the 
veteran's cause of death and his service-connected 
atherosclerosis with acute thrombosis or medication used for 
his psychological condition.  Those opinions having been 
received, the appellant's claim will be adjudicated based on 
the entirety of the evidence of record.

Initially, the Board finds the appellant's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she is found to have presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, such as cardiovascular 
diseases, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service- connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

A claim for service connection of a disease entitled to the 
presumption of service connection for prisoners of war (POW) 
is well grounded if the claimant was a prisoner of war for at 
least thirty days and he or she presents a current diagnosis 
that the disease is 10 percent disabling.  See Goss v. Brown, 
9 Vet. App. 109, 113 (1996).

In the present case the evidence of record includes March 
1947 and May 1947 VA examination reports that indicate that 
the veteran reported he was held as a POW for only ten days.  
There is no other evidence of record in which this reported 
history was rebutted or even contested by either the veteran 
or the appellant.  Accordingly, the Board finds that the 
requirements of 38 U.S.C.A. § 1112(b) and 38 C.F.R. 
§ 3.309(c) have not been met.

The veteran's service medical records, including his May 1946 
separation physical examination report, reveal no evidence of 
any cardiovascular disorders.  No medical evidence has been 
submitted showing that any disease subject to presumptive 
service connection, including any cardiovascular disease, was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).  A March 1947 VA chest X-ray was noted to be 
normal during a VA examination during that month, and a June 
1949 VA X-ray report indicated that the veteran's heart was 
normal.

Medical evidence from March 1947 through the veteran's April 
1994 autopsy have been reviewed.  Other than as noted below 
there is no evidence of record which relates the veteran's 
cause of death to any service-connected disability or to 
medication used for his psychological condition.  The April 
1994 autopsy report contains findings of severe coronary 
artherosclerosis, focal thrombus in the right coronary 
artery, remote myocardial scars, and cardiomegaly.  The 
examiner indicated the veteran had a history of congestive 
failure which was compatible with the anatomic findings of 
past myocardial infarcts, severe coronary artherosclerosis, 
cardiomegaly, and an acute right coronary artery occlusive 
thrombus.  This report, however, contains no opinion relating 
any of these conditions to the veteran's active duty service, 
any incident of that service, or to medication used for his 
psychological condition.

In a July 1994 statement the veteran's treating physician 
stated that "[i]t is my belief that [the veteran's] 
emotional status resulting from his incarceration as a 
Prisoner-of-War contributed to his ultimate demise because of 
the effects of stress and anxiety on the heart.  There were 
also physiologic changes from the medications used for his 
psychological condition that over time could adversely affect 
the heart."

As noted above, since the veteran was not a POW for thirty 
days or more, the presumption of 38 U.S.C.A. § 1112(b) and 
38 C.F.R. § 3.309(c) is not for application.  Thus, the Board 
will consider whether the veteran's cause of death was 
related to his active duty service, his service-connected 
psychological condition, or to medication used for his 
psychological condition.

As noted above, expert medical opinions were requested by the 
Board as to whether it was at least as likely as not that the 
veteran's cause of death was related either to his service-
connected psychological disability or to medication used for 
his psychological condition.  An October 1999 opinion report 
was submitted by a VA physician with dual training in 
internal medicine and psychiatry, who was an Assistant Chief 
of Psychiatry at the Nashville, Tennessee, VA Medical Center, 
and who also was a member of the faculty of the Vanderbilt 
University Medical Center, a board certified internist, and 
also was certified by the American Board of Psychiatry and 
Neurology.  That report indicated that there was no evidence 
of record indicating the veteran was chronically psychotic or 
hyperthyroid, nor either at the time of his death.  The 
physician indicated the evidence suggested the veteran 
probably suffered from post-traumatic stress disorder with 
secondary major depression, in full remission at the time of 
death.  He was apparently not on any psychotropic agents at 
the time of death or years previously, with the exception of 
PRN benzodiazepines for anxiety.  Additionally, he was 
clinically and chemically euthyroid at the time of death and 
for years prior by virtue of thyroid replacement necessitated 
by persistently elevated thyroid stimulating hormone levels 
since treatment with lithium in 1977.  The physician 
indicated that although there are allegations he had been 
"poisoned" with lithium in 1977, his dosage was only 200 
milligrams PO TID, and the physician found no toxic level in 
the medical evidence of record.  The physician indicated the 
veteran had a history of hypercholesterolemia, which was 
controlled by medication at the time of death.  He also 
indicated the autopsy report revealed artherosclerotic 
pathology in tissues other than coronary arteries, e.g., 
arteriolar involvement in the kidneys.  As to the contention 
of the veteran's physician, that stress and anxiety 
contributed to the veteran's demise because of their affects 
on the heart, the physician rendering this opinion report 
indicated that although population evidence may suggest such 
a correlation, causality for an individual case would be hard 
to prove, and there is no such evidence in the veteran's 
case.  The physician rendering this opinion report also noted 
the veteran's treating physician's assertion that there were 
also physiologic changes from the medications used for the 
veteran's psychological condition that over time could 
adversely affect the heart.  In response, the physician 
rendering this opinion report indicated that the veteran's 
treating physician did not specify either the "psychologic 
changes" or the "medications" to which he was referring.  
The physician rendering this opinion report indicated that 
the only candidates for such medications documented in the 
medical evidence of record are lithium, imipramine, 
phenytoin, and alprazolam, none of which induce coronary 
artery disease or congestive heart failure, and none of which 
the veteran was taking chronically for years preceding death.  
Finally, the physician rendering this opinion report 
concluded that, for the above reasons, in his professional 
opinion, it was at least as likely as not that the veteran's 
death from "severe ischemic cardiomyopathy with congestive 
heart failure and asystole" (per the autopsy report) was not 
caused by nor contributed to by the veteran's mental 
problems, his thyroid problems, or the treatment thereof.

The expert opinion of a cardiologist, who was a VA board 
certified internist, and who was also a member of the faculty 
at the Vanderbilt University Medical Center, indicated that, 
after reviewing the chart, he agreed with the psychiatrist's 
assessment that, while population evidence may suggest a 
correlation between stress and cardiovascular diseases, 
causality for an individual case is hard to prove.  He noted 
that in the veteran's case, he could not confirm such a 
relationship for certain.  He indicated the medications used 
for the veteran's psychological condition were not commonly 
associated with coronary artery disease or heart failure.  He 
also noted the veteran's thyroid disease was treated for 
years prior to his demise.  He then also concluded that, in 
his professional opinion, it was at least as likely as not 
that the veteran's death from cardiovascular diseases was not 
caused by his mental problems, thyroid disease, or treatment.

The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In the present 
case the Board must find the opinion of the veteran's 
treating physician that there were also "physiologic changes 
from the medications used for his psychological condition 
that over time could adversely affect the heart" to be 
speculative and of no probative value.  Service connection 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; see Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992) ("a claim 'need not be conclusive,' . . . but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  Statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement to well-ground a 
claim.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) 
(citing Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).

The Board acknowledges the appellant's assertions regarding a 
link between the cause of the veteran's death and his 
military service, including as a result of stress caused by 
his service-connected psychological condition and medication 
used for his psychological condition.  However, it is not 
shown that the appellant is competent to render opinions as 
to medical causation.  See Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992) [quoting Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992)] (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the 
cause of the veteran's death).  In general, the credibility 
of evidence is to be presumed, unless "the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  See Rucker v. Brown, 10 Vet. App. 67, 72(1997); 
King v. Brown, 5 Vet. App. 19, 21 (1993); Justis v. Principi, 
3Vet.App. 510, 513 (1992).  In the instant case the Board 
finds that the contentions of the appellant are beyond her 
competence.

As the Board has previously found that the veteran is not 
entitled to the presumption of 38 U.S.C.A. § 1112(b) and 
38 C.F.R. § 3.309(c), and that the opinion of the veteran's 
treating physician is speculative and of no probative value, 
it now must find that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

